Citation Nr: 0700858	
Decision Date: 01/11/07    Archive Date: 01/24/07

DOCKET NO.  04-40 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Seattle, Washington



THE ISSUE

Entitlement to a rating in excess of 10 percent for radiation 
proctitis.



ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel









INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1952 to June 1973.  This matter is before the Board 
of Veterans' Appeals (Board) on appeal from a May 2004 rating 
decision by the Seattle that granted service connection for 
radiation proctitis, rated 10 percent disabling, effective 
February 3, 2004.  


FINDING OF FACT

The veteran's radiation proctitis disability is moderate, and 
is manifested by frequent episodes of bowel disturbance and 
abdominal distress; it is not shown to be severe, with 
diarrhea, or alternating diarrhea and constipation with more 
or less constant abdominal distress.


CONCLUSION OF LAW

A rating in excess of 10 percent for radiation proctitis is 
not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 4.114, Diagnostic Code (Code) 7319 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits. 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1). VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

As was noted, this appeal stems from the rating assigned with 
the initial grant of service connection.  The statutory 
scheme contemplates that once a decision awarding service 
connection, a disability rating, and an effective date has 
been made, statutory notice has served its purpose, and its 
application is no longer required because the claim has been 
substantiated.  See Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Regardless, January 2004, June 2004, March 2006, and 
October 2006 letters provided essential notice.  A September 
2004 statement of the case (SOC), and February 2005 and April 
2006 supplemental SOCs (SSOCs) outlined the regulation 
implementing the VCAA, notified the veteran of what the 
evidence showed, of the governing legal criteria, and of the 
bases for the denial of the claim, in essence proper notice 
on the downstream issue of an increased initial rating .  The 
veteran has received all critical notice, and has had ample 
opportunity to respond and/or supplement the record after 
notice was given; he is not prejudiced by any technical 
notice timing or content defect that may have occurred 
earlier along the way, nor is it otherwise alleged.

Regarding the duty to assist, VA has obtained all 
pertinent/identified records that could be obtained, and all 
evidence constructively of record has been secured.  The RO 
arranged for the veteran to be examined by VA.  The veteran 
has not identified any pertinent records that are 
outstanding.  Evidentiary development is complete to the 
extent possible.  It is not prejudicial for the Board to 
proceed with appellate review.  See Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004).  



II. Factual Background

On March 2003 VA examination for his service-connected 
prostate cancer, the veteran reported having stool urgency 
and added that he must empty his bowels every time he 
urinates.  On examination, there was diminished rectal 
sphincter tone and no perineum or rectum tenderness.  The 
diagnosis was that the veteran probably had chronic proctitis 
secondary to radiation treatment.

A December 2003 private treatment record shows that the 
veteran reported a change in bowel habits.  He related that 
he had an episode of severe abdominal pain with some 
hematochezia in July 2003.  Since then, he had intermittent 
bright red blood per rectum depending on the consistency of 
his stool.  He indicated that he had three to five bowel 
movements a day, small in volume.  He reported only 
intermittent blood in his stool.  He denied melena, dark red 
blood per rectum, abdominal pain, heartburn, dyspepsia, 
dysphagia, nausea, vomiting, anorexia, jaundice, or weight 
loss.  The physician commented that the veteran's 
intermittent hematochezia and more frequent and smaller bowel 
movements would be most consistent with radiation proctitis 
and radiation-induced distal colonic dysmotility.   

On February 2004 VA examination, the veteran complained of 
rectal bleeding after every bowel movement and urgency four 
to six time a day.  He denied stool incontinence and reported 
that he did not have to wear a pad.  On examination, there 
was no perineal tenderness, and sphincter tone was present 
and elevated.  

A January 2005 private treatment record indicates that the 
veteran reported that he continued to have urgency and 
frequency.

On April 2005 VA examination, the veteran reported having 
four to five bowel movements a day and bowel urgency.  He 
indicated that these were fairly firm and always had some 
associated blood.  He denied abdominal or anal pain or 
protrusion.  He added that he had to sit when urinating 
because he never knew when he would have a bowel movement.  
He reported two to three episodes of fecal incontinence, but 
denied wearing an incontinence pad.  Rectal examination found 
normal sphincter and no bloody stool.
On July 2005 VA examination, the veteran reported that he had 
rectal bleeding with at least one stool every day.  He 
indicated that he had bowel movements with voiding seven out 
of ten times each day.  He did not wear diapers or pads.  The 
physician noted that the examination was essentially 
unchanged since the last visit, and that sphincter tone was 
high and there were no anal rectal masses. 

III. Legal Criteria and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. 1155; 38 C.F.R. Part 4.

In a claim disagreeing with the initial rating assigned with 
a grant of service connection, as here, separate ratings may 
be assigned for separate periods of time, based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.  

The veteran's statements describing his symptoms are 
competent evidence to the extent that he can describe what he 
experiences.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  However, these statements must be viewed in 
conjunction with the objective medical evidence and the 
pertinent rating criteria. 

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

Here, it is noteworthy, first, that the RO has not assigned 
"staged ratings", but that the 10 percent rating on appeal 
was assigned for the entire appeal period; second, that 
symptoms of the veteran's radiation proctitis have not varied 
significantly during the appeal period.  Consequently, 
"staged" ratings are not indicated.   

As there is no specific diagnostic code for radiation 
proctitis, the disability is rated by analogy.  38 C.F.R. 
§ 4.20.  The anatomical location, functions, and symptoms are 
most closely related to those under Code 7319, irritable 
colon syndrome (spastic colitis, mucous colitis, etc.).  Mild 
disability with disturbance of bowel function with occasional 
episodes of abdominal distress warrants a noncompensable 
evaluation; moderate disability with frequent episodes of 
bowel disturbance with abdominal distress warrants a 10 
percent evaluation; and severe disability with diarrhea, or 
alternating diarrhea and constipation with more or less 
constant abdominal distress warrants a 30 percent evaluation. 
38 C.F.R. § 4.114, Code 7319.

At no time during the appeals period was the veteran's 
radiation proctitis disability shown to be more than moderate 
in degree.  It has not been shown to be manifested by 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress.  In April 2005, he 
reported that his stools were fairly firm (contraindicating a 
finding of diarrhea).  Notably, he has also repeatedly denied 
requiring incontinence pads or diapers. Bowel movement 
frequency has reportedly ranged from three times a day to 
seven times a day; and it is evident based on stool 
frequency, that constipation is not a problem.  There is no 
evidence that the disability produces constant or near 
constant abdominal distress.  While he reported an episode of 
severe abdominal pain in July 2003, this is not shown to be a 
frequent occurrence.  In fact, in December 2003 and April 
2005, the veteran denied abdominal pain.  

In the absence of any competent evidence that the veteran's 
radiation proctitis produces severe disability, the 
preponderance of the evidence is against the claim and it 
must be denied.





ORDER

A rating in excess of 10 percent for radiation proctitis is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


